                                                              SO ORDERED.


                                                                 Dated: September 3, 2019


  1

  2
                                                              Daniel P. Collins, Bankruptcy Judge
  3                                                           _________________________________

  4

  5

  6
                        IN THE UNITED STATES BANKRUPTCY COURT
  7

  8                             FOR THE DISTRICT OF ARIZONA
  9

 10   In re:                                     )      Ch. 13
                                                 )
 11
      NICHOLAS RIEKENS and                       )      No. 2:18-bk-14880-DPC
 12   TAMI NATHE                                 )
                                                 )      ORDER DISMISSING CASE
 13
                                                 )      PURSUANT TO 11 U.S.C. § 1307(b)
 14                         Debtors.             )
                                                 )
 15

 16            Debtors having filed the Motion to Dismiss Case Pursuant to 11 U.S.C. § 1307(b),
 17   the case not having been converted to Chapter 13 from another chapter of Title 11, the
 18
      Debtors having an absolute right to dismiss, the Debtors' attorney having noticed a copy
 19

 20   of the Motion to Dismiss to the Chapter 13 Trustee serving in this case, and good cause

 21   appearing:
 22
               IT IS ORDERED that, pursuant to 11 U.S.C. § 1307(b), the above-captioned
 23

 24   Chapter 13 case is dismissed, without prejudice, effective as of the date and time of this

 25   Order.
 26
               IT IS FURTHER ORDERED that:
 27
               1.    Pursuant to 28 U.S.C. §586(e)(2), the Trustee shall be paid his/her
 28

      percentage fee from all payments received from the Debtors;


Case 2:18-bk-14880-DPC                          1
                             Doc 71 Filed 09/03/19  Entered 09/04/19 08:47:16               Desc
                              Main Document    Page 1 of 2
             2.      All pending adversary proceedings, contested matters, and administrative
  1

  2   hearings related to this case are vacated;
  3
             3.      Retention of Jurisdiction: The Trustee will retain the Debtors' funds
  4
      pending Court approval of the payment of administrative expenses of the Debtors'
  5

  6   Attorney. If the Debtors' Chapter 13 Plan contained an Application for Payment of
  7
      Administrative Expenses to the Debtors' attorney, and no party filed an objection to the
  8
      Application, the Debtors' attorney may lodge an Order approving the Application within
  9

 10   ten days after the Court enters this Dismissal Order. Alternatively, the Debtors' attorney
 11   has ten days from the Court’s entry of this Dismissal Order to file a separate fee
 12
      application. If an Order approving the Application or a separate fee application is not
 13

 14   filed within ten days, all remaining funds held by the Trustee will be returned to the

 15   Debtors; and
 16
             4.      The the clerk of the court shall notice this Order to all interested parties and
 17

 18   creditors.

 19                                 DATED AND SIGNED ABOVE
 20

 21

 22

 23

 24

 25

 26

 27

 28




Case 2:18-bk-14880-DPC                          2
                             Doc 71 Filed 09/03/19  Entered 09/04/19 08:47:16             Desc
                              Main Document    Page 2 of 2
